 



Exhibit 10.13
(CRICKET LOGO) [a30090a3009000.gif]



2007 Cricket Non-Sales Bonus Plan
SECTION 1 — ESTABLISHMENT AND OBJECTIVE
1.1 Establishment of Plan
Cricket Communications, Inc. (the “Company”) hereby establishes the 2007 Cricket
Non-Sales Bonus Plan (the “Plan”) for eligible employees of the Company as
provided in Section 3 below.
1.2 Objective of the Plan
The objective of the Plan is to attract, motivate and retain employees who can,
through their collective and individual efforts, help the Company achieve its
2007 business goals. The Plan is intended to share the success of the Company
with eligible employees to the extent that the Company’s performance and an
employee’s individual performance warrant, and to provide compensation for
eligible employees which is competitive in a manner consistent with the
Company’s philosophy of paying for performance.
SECTION 2 — DEFINITIONS
Active Employee is any employee who is performing the regular duties of his/her
assigned work on a full-time or part-time basis.
Non-Sales Employee is defined as any employee of the Company who does not work
in a Cricket retail location or who is not assigned to support Cricket’s
indirect dealers or distributors, including but not limited to employees with
the titles listed in the attachments to the plan.
Annual Base Salary Rate In the case of a salaried employee, his/her annual
salary, or in the case of a full time non-exempt employee, his/her hourly rate
of pay, multiplied by 2080 hours, and in each case, prorated to reflect any
salary/hourly rate changes received during the plan year.
Bonus Target Percentage is the established percentage for each eligible
participant based on the participant’s title and grade in the compensation
structure, and is described as a percentage of an employee’s Annual Base Salary
Rate.
Target Bonus is the employee’s Annual Base Salary Rate multiplied by the Bonus
Target Percentage for the employee’s position.
Version 2007.1

Page 1 of 10



--------------------------------------------------------------------------------



 



2007 Cricket Non-Sales Bonus Plan
Performance Metric Results are the results of the Company, Region, Area, or
Market on financial or business performance metrics specified in the Plan for a
particular plan year. The Performance Metric Results are measured against the
year-to-date budget for the current Plan year/quarter. Metric goals are set by
the Chief Executive Officer.
Individual Escalator Eligible Employee, for purposes of this Plan only, is
defined as any exempt employee that has a pay grade of 4 or higher.
SECTION 3 — ELIGIBILITY
3.1 Eligibility
All regular Non-Sales Employees classified as working twenty (20) hours per week
or more shall be eligible participants in the Plan. Bonuses paid under the Plan
to employees classified as working less than thirty-five (35) hours but at least
twenty (20) hours per week will be pro-rated to 50% of the bonus otherwise
payable under the Plan. An employee who joins the Company or otherwise becomes
eligible to participate in the Plan during the year will have any bonus awarded
under this Plan pro-rated from the date on which he/she first becomes a
participant in the Plan.
Except as provided in Section 4.2, to receive a payment under the Plan, an
employee must be an Active Employee of the Company or one of its wholly owned
subsidiaries on the day the bonus payment is made.
An employee on a Performance Improvement Plan and/or a Leave of Absence will be
ineligible to participate in the Plan for the period of time he/she is on the
Performance Improvement Plan and/or Leave of Absence. Payments will be
reduced/pro-rated for periods on a Performance Improvement Plan and/or Leave of
Absence.
Employees who change positions during the Plan year will receive payments
pro-rated for the time and applicable Target Bonus for each position.
No participant in the Cricket Sales Bonus Plan or any other Company bonus plan
may participate in this Plan, except to the extent that the participant
participates in two plans as a result of a change in position during a Plan
year.
Version 2007.1

Page 2 of 10



--------------------------------------------------------------------------------



 



2007 Cricket Non-Sales Bonus Plan
SECTION 4 — PAYMENT OF BONUSES
4.1 Calculation of Bonuses
The total target bonus for each employee is broken down into two separate and
distinct components. 75% of the target bonus will be based on Performance metric
results while the remaining 25% of the target bonus will be based on the
participant’s Individual performance. These two components are measured and paid
independently of each other throughout the year.
Performance Metric Results:
75% of each participant’s target bonus will be based on the performance metric
results of a combination of the Company and the region, area or market which the
participant most closely supports based on their cost location code in the Human
Resource Management System and the participant’s title. The percentages for each
employee group are described on Attachment I to the Plan.
This component of the bonus is measured on a year to date basis as follows:
First, at the end of each quarter, the total number of eligible days for each
participant is measured against the total number of elapsed days in the year.
The resulting percentage is applied to the annual target bonus for the
participant to determine the year to date bonus available. Second, a metric
multiplier is determined for the Company and each region, area or market. The
metric multiplier is the result of applying the percent attained for the
relevant financial or business performance metric against a performance scale,
which can be found in Attachment V and then applying the metric weighting which
can be found in Attachment II. Third, the metric multiplier is applied to the
year to date bonus available to determine the year to date bonus earned by the
participant.
The amount of bonus payable for the first three quarters of the year is capped
at 100% of the available year to date performance metric bonus, less any metric
bonus paid in previous quarters. For the fourth quarter, the performance metric
bonus will be calculated in accordance with scales found in Attachment V to the
Plan, and may be up to 200% of the available year to date bonus, based on the
final end of year metric attainment, less any metric bonus paid in previous
quarters.
Notwithstanding the other provisions of this Plan, an employee who receives a
bonus under the Executive Incentive Bonus Plan will not be eligible to receive a
bonus under this Plan with respect to the performance metric results of the
Company, and if applicable, region, area and market.
Individual Performance Rating:
25% of each participant’s target bonus is based on their individual performance
rating. This bonus is measured and calculated on a stand alone, quarterly basis.
The amount of the target bonus for each “quarter” is based on the specific
number of days that the employee was an eligible participant for the quarter as
a percentage of the actual number of days in the quarter.
Version 2007.1

Page 3 of 10



--------------------------------------------------------------------------------



 



2007 Cricket Non-Sales Bonus Plan
Each participant will be assigned a performance rating by their supervisor based
on the participant’s achievement of his/her individual objectives during each
quarter. Individual objectives should be established early in the Plan year by
the participant and his/her supervisor, and each participant’s achievement
against such objectives should be measured each quarter by two levels of
supervision.
The bonus will be measured and calculated each quarter in accordance with the
Attachments III and IV to the plan, with the resultant payment due with the
final fourth quarter bonus payment.
4.2 Payment of Bonuses
The employee’s bonus, as calculated under Subsection 4.1, shall be earned by and
paid to the employee only if he/she is an Active Employee on the payroll or an
employee classified as on a Leave of Absence on the date the bonus payment is
made. If an employee dies or becomes disabled during the Plan year, he/she or
his/her estate, personal representative or beneficiary shall be paid a pro-rated
portion of the bonus earned for the applicable period representing the days of
active employment during such period.
The Company will withhold, or require the withholding from any payment, any
federal, state, or local taxes required by law to be withheld with respect to
such payment.
An employee’s bonus is not considered eligible compensation for purposes of
employee contributions or employer matching contributions to the employees’
401(k) Plan.
4.3 Estimate of Performance Metrics/Correction of Errors
To ensure timely payment of bonus awards, the Company’s Chief Executive Officer
may estimate Performance Metric Results, and may base the portion of the bonus
awards based on Performance Metric Results and paid to participants on such
estimated results.
The Company reserves the right to recalculate and correct any bonus awards that
were calculated and paid based on any clerical or administrative error. This
includes, but is not limited to, changes to Performance Metrics Results, dates
in position, dates on Performance Improvement Plans or Leaves Of Absence’s,
changes in Target Bonus or salaries, etc. Any bonus award that was overpaid in
error must be repaid by the employee within 30 days of notification of the
error.
4.4 Special Circumstances
In the event that an employee is part of a reduction in force during the year,
the bonus payment for that portion of the year that falls between the employee’s
final day of employment and the end of the previous quarter will be calculated
and paid at 100% of the employee’s Target Bonus, pro-rated for the period of
time the employee was an Active Employee during the applicable period.
Version 2007.1

Page 4 of 10



--------------------------------------------------------------------------------



 



2007 Cricket Non-Sales Bonus Plan
With respect to each quarter in 2007, if an employee has not completed any
Company required training by the last day of such quarter, or is delinquent in
other responsibilities on the last day of such quarter (for example, if the
employee is delinquent in preparing individual goals and objectives or in
preparing performance evaluations for employees in his or her group) then, at
the discretion of the Company:
(i) the employee shall not receive a separate bonus payment for such quarter,
and
(ii) instead, once the employee has completed the required training or has
performed such other responsibilities, and the Human Resources department has
been notified of such successful completion or performance in writing by the
employee’s supervisor or higher level manager, the employee’s bonus payment on
the next regularly scheduled payroll date (or on such date as soon thereafter as
reasonably practical) will be calculated based on cumulative performance on the
applicable metrics through the most recently ended quarter of 2007 less bonuses
already paid under this Plan to such employee.
Notwithstanding the provisions of the preceding sentence, if an employee does
not complete any Company required training or perform any other required
responsibilities within one quarter following the quarter in which such training
or other responsibilities were first due, the Company, in its discretion, may
permanently withhold the bonus payment otherwise payable with respect to the
quarter in which such training or other responsibilities were first due.
SECTION 5 — GENERAL PROVISIONS
5.1 Administration
The Chief Executive Officer, Sr. Vice President Human Resources, and the
Director, Compensation and Benefits responsible for compensation systems (the
“Committee”), shall administer this Plan for the Company. The Committee shall
have the authority to delegate responsibility for performance of administrative
functions necessary for administration of the plan.
The interpretation of any provisions of the Plan by the Chief Executive Officer
shall be final unless otherwise determined by the Board of Directors and/or the
Compensation Committee of the Company. The Chief Executive Officer is authorized
to interpret the Plan, to prescribe, amend and rescind rules and regulations
relating to it, and to make all other determinations necessary for its
administration. The Plan is intended to be reviewed and approved by the Chief
Executive Officer not less often than semi-annually and may be amended or
terminated at any time in the Chief Executive Officer’s sole discretion.
The Chief Executive Officer shall have the authority to establish performance
criteria and calculate bonus award amounts.
Version 2007.1

Page 5 of 10



--------------------------------------------------------------------------------



 



2007 Cricket Non-Sales Bonus Plan
Bonuses for all participants must be reviewed and approved by the Chief
Executive Officer. Because bonuses calculated under the Plan can reward or
penalize a participant for developments unrelated to his/her own efforts, the
Chief Executive Officer reserves the right to make adjustments to bonuses
calculated under the terms of the Plan when, in the Chief Executive Officer’s
opinion, it would be inequitable or inappropriate to pay the bonus otherwise
calculated under this Plan. It also remains the Chief Executive Officer’s
prerogative, in the Chief Executive Officer’s sole discretion, to refrain from
paying bonuses to participants who may attain the payment criteria specified in
this Plan but have otherwise failed to perform satisfactorily or have failed to
perform in a correct and efficient manner in accordance with the known or
published policies and procedures of the Company. In addition, the Chief
Executive Officer may adjust bonuses otherwise payable under the Plan to the
extent he or she determines that the financial results, position or interests of
the Company make it prudent, in the Chief Executive Officer’s sole discretion,
to make such adjustments.
If the Company has not finalized the calculation of Performance Metric Results
at the time any bonus payment under this Plan is to be paid in accordance with
Company payroll practices, the Company may estimate any applicable metric
result, and calculate and pay bonus awards based on such estimated metric(s).
The Company may, but shall not be required to, adjust the bonus payments once
the calculation of the metric results are finalized. Similarly, if the Company
revises the calculation of any metric result after paying bonus awards based on
such metric result, the Company may, but shall not be required to, adjust the
bonus payments
5.2 Employment Rights
The establishment of this Plan shall not confer legal rights upon any employee
for the continuation of employment, nor shall it interfere with the rights of
the Company to discharge any person and/or treat him/her without regard to the
effect that such treatment might have upon him/her under this Plan. All
employees covered by this Plan remain “at will” employees unless otherwise
expressly agreed in writing in a separate contract.
5.3 Applicable Laws
The Plan shall be governed by and construed according to the laws of the State
of California.
Version 2007.1

Page 6 of 10



--------------------------------------------------------------------------------



 



2007 Cricket Non-Sales Bonus Plan
ATTACHMENTS TO THE PLAN
Attachment I — Allocation of Bonus $’s to Business Unit Level by Participant

                                                          Employee    
Functional Area or   Tied to     Tied to     Tied to     Tied to     Tied to    
Total   Group     Position   Total Company     Region     Area     Market    
Indiv Results     Bonus     Corporate Employees     75 %                        
    25 %     100 %   Regional Employees                                        
               
Field IT
    75.0 %                             25 %     100 %        
Tech Ops
    75.0 %                             25 %     100 %        
Field HR
    37.5 %     37.5 %                     25 %     100 %        
Field Finance
    37.5 %     37.5 %                     25 %     100 %        
Reg’l G&A
    37.5 %     37.5 %                     25 %     100 %        
Reg’l Marketing Mgrs
    37.5 %     37.5 %                     25 %     100 %        
Reg’l COM’s
    37.5 %     37.5 %                     25 %     100 %        
Reg’l Sales VP’s
    37.5 %     37.5 %                     25 %     100 %   Area Employees      
                                                 
AGM
    37.5 %             37.5 %             25 %     100 %        
Area COM’s
    37.5 %             37.5 %             25 %     100 %        
Admin Assist to AGM
    37.5 %             37.5 %             25 %     100 %        
Marketing Mgrs
    37.5 %             37.5 %             25 %     100 %        
Receptionist
    37.5 %             37.5 %             25 %     100 %   Market Employees    
                                                   
District Directors
    25.0 %                     50.0 %     25 %     100 %        
District Managers
    25.0 %                     50.0 %     25 %     100 %        
Market COM’s
    37.5 %                     37.5 %     25 %     100 %        
Marketing Mgrs
    37.5 %                     37.5 %     25 %     100 %        
Tech Ops
    75.0 %                             25 %     100 %        
Admin Assistants
    37.5 %                     37.5 %     25 %     100 %        
Customer Svc Assist
    37.5 %                     37.5 %     25 %     100 %        
Analyst Project
    37.5 %                     37.5 %     25 %     100 %          
 
                                                Launch Team Employees          
                                             
All Launch Team EE’s
    75.0 %                             25 %     100 %  

* Market refers to the specific Market where an employee works.
** Participants / positions listed are for example purposes only and are not
intended to include all positions
*** Certain geographic situations may make the above allocations impractical, in
which case the allocations may be tied at least one level “higher” than the
level noted above
Version 2007.1

Page 7 of 10



--------------------------------------------------------------------------------



 



2007 Cricket Non-Sales Bonus Plan
Attachment II — Performance Metric Ratings—Weighting of Performance Metrics

                  Metric   Measurement   Weighting   Definition   OIBDA   YTD v.
Plan     50 %  
Operating income before depreciation and amortization, adjusted to exclude the
effects of: gain/loss on disposal of wireless licenses and operating assets;
impairment of indefinite-lived intangible assets and/or long-lived assets; items
(i.e., expenses net of any associated revenues) arising at the market level in
connection with the launch of Auction 66 markets (i.e., excluding corporate and
regional level expenses); items (i.e., expenses net of any associated revenues)
arising at the market level in connection with the market launch of broadband
services (including items arising in connection with the market launch of
broadband services in test markets); share-based compensation expense.
               
 
  Net Adds   YTD v. Plan     50 %  
Net growth in the customer base equals gross additions minus First Bill Non Pays
(FBNP) minus net deactivations
               
 
  Total         100 %  
 
 

Attachment III —Payout Scale for Individual Performance Component for Individual
Escalator Eligible Employees at Various Levels of Attainment (to be pro-rated to
reflect that amount of the bonus award in the period represented by individual
performance achievement).

      Quarter End Rating   % Payout   Top Performer   200%   Outstanding
Performer   150%   Successful Performer   100%   Developing Performer   75%  
Needs Improvement   0  

Version 2007.1

Page 8 of 10



--------------------------------------------------------------------------------



 



2007 Cricket Non-Sales Bonus Plan
Attachment IV — Payout Scale for Individual Performance Component for Employees
who are not Individual Escalator Eligible Employees at Various Levels of
Attainment (to be pro-rated to reflect that amount of the bonus award in the
period represented by individual performance achievement).

      Quarter End Rating   % Payout   Top Performer   100%   Outstanding
Performer   100%   Successful Performer   100%   Developing Performer   75%  
Needs Improvement   0  

Attachment V — Payout Scale for Performance Metrics at Various Levels of
Attainment

                              OIBDA (50%) Total Company   Region   Area   Market
YTD   %   YTD   %   YTD   %   YTD   % Achievement   Payout   Achievement  
Payout   Achievement   Payout   Achievement   Payout Level % *   **   Level % *
  **   Level % *   **   Level % *   **   <89.2%   0%   <89.2%   0%   <85.0%   0%
  <85.0%   0%   89.2%   50%   89.2%   50%   85.0%   50%   85.0%   50%   100.0%  
100%   100.0%   100%   100.0%   100%   100.0%   100%   110.8%   200%   110.8%  
200%   115.0%   200%   115.0%   200%  

                              Net Adds (50%) Total Company   Region   Area  
Market YTD   %   YTD   %   YTD   %   YTD   % Achievement   Payout   Achievement
  Payout   Achievement   Payout   Achievement   Payout Level % *   **   Level %
*   **   Level % *   **   Level % *   **   <80.0%   0%   <80.0%   0%   <70.0%  
0%   <70.0%   0%   80.0%   50%   80.0%   50%   70.0%   50%   70.0%   50%  
100.0%   100%   100.0%   100%   100.0%   100%   100.0%   100%   102.8%   200%  
102.8%   200%   107.8%   200%   107.8%   200%  

* Please note that the portion of any bonus payments related to Performance
Metric Results for Q1, Q2 or Q3 according to the payout scales above are capped
at 100% of the target payout (pro-rated) for that portion of the bonus (i.e. up
to 75% of the total Target Bonus). The amounts noted for payout above 100% are
available only at the end of the fourth quarter, up to the maximum of 200%
(pro-rated).
** The above payout levels contain only specific points of achievement and %
payouts. Amounts achieved between the specific points noted and the
corresponding bonus award multipliers will be determined by a calculation based
on the known points and payout factors.
Version 2007.1

Page 9 of 10